Opinion issued August 2, 2012.




                                       In The
                               Court of Appeals
                                      For The
                           First District of Texas
                                   ____________

                               NO. 01-11-00612-CV
                                 ____________

                  PRSI TRADING COMPANY LP, Appellant

                                         V.

                     ASTRA OIL TRADING NV, Appellee



                    On Appeal from the 270th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2009-25450A



                          MEMORANDUM OPINION

      This is an appeal from a judgment signed June 29, 2011. On July 2, 2012, the

parties filed a joint motion which states that they have settled the case and executed

the necessary settlement documents. The motion requests that this Court dismiss
the appeal, vacate the trial court’s judgment, dismiss the case with prejudice, and

release the supersedeas bond and rider filed with the Harris County District Clerk.

See TEX. R. APP. P. 42.1. No opinion has issued.

      The motion is granted, the trial court’s judgment is vacated, all claims and

counterclaims are dismissed with prejudice, and the appeal is dismissed. See TEX.

R. APP. P. 42.1(a)(2)(A), 43.2(e), (f). We dismiss any other pending motions as

moot. In accordance with the parties’ agreement, the Harris County District Clerk

shall release the supersedeas bond and rider filed by appellant. Pursuant to the

agreement of the parties, Supersedeas Bond Number 8216-83-60 is hereby fully and

unconditionally discharged and released, and Federal Insurance Company, its

parents, affiliates and subsidiaries are hereby released from any and all past, present

and future liability under said bond. Costs of the appeal are taxed against the

parties who incurred them, in accordance with the parties’ agreement. See TEX. R.

APP. P. 42.1(d). The Clerk is directed to issue the mandate upon issuance of this

opinion, in accordance with the parties’ agreement. See TEX. R. APP. P. 18.1(c).

                                 PER CURIAM

Panel consists of Justices Bland, Massengale, and Brown.




                                          2